Case 1:08-cv-10934-LAP Document 2187 Filed 01/31/20 Page 1of1

Patterson Belknap Webb «@ Tyler .-

1133 Avenue of the Americas New York, NY 10036-6710 212.336.2000 fax 212.336.2222  \www.pbwtcom

 

 

 

 

e mae onorey
USDC SDNY
i 31,2020 | DOCUMENT Daniel Ruzumna
anuary 31, | ELECTRONICALLY FILED Dari
che 212) 336-2034
RAL if Piette rem marae wera PN 3 a emeeabwtcom
DATEPLED: 1-21-20. __ |
Hon. Loretta A. Presk#t..o- ees

 

 

 

United States District Court for the Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007

Re: In re: 650 Fifth Avenue and Related Properties, 08 Civ. 10934 (LAP)

Dear Judge Preska:

We represent Claimants Alavi Foundation and the 650 Fifth Avenue Company.
We write to request that the Court adjourn the status conference that is currently scheduled for

February 6, 2020 to February 12, 2020.
a

We have conferred with the parties and the Court’s deputy, and understand that
the parties and the Court are available on February 12, 2020 at 2:00 p.m. Accordingly, we
respectfully request that the conference is rescheduled for that date and time. The other parties

consent to this request.
Thank you for your consideration.

Respectfully submitted,

Daniel Ruzumna

Ce, Counsel of Record

SO ORDERED.

1/31/20

 

 

 

 
